Citation Nr: 1120740	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  10-32 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran is currently diagnosed with a hearing loss disability pursuant to VA regulations. 

2.  The evidence does not demonstrate that the Veteran's hypertension was related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for a grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38§ C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted written statements.  Additionally, the RO has obtained Veteran's service treatment records, VA outpatient treatment records, Social Security Disability records, and private medical records.  The Veteran was afforded a general VA examination in November 2008 and a VA audiological examination in November 2010.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A. Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that his bilateral hearing loss is due to his active service.  Specifically, he contends that he was exposed to loud noise from guns, rockets, and ammo dump explosions while serving in Vietnam.  Additionally, the Veteran reported that he was not supplied with hearing protection.  

The Veteran's February 1967 induction examination showed that the Veteran's hearing was within normal limits.  The November 1970 separation examination hearing screening included a Whisper Voice test on which the Veteran scored a 15/15, which was considered normal.  However, the Board notes that the Whisper Voice test is a less precise indicator of hearing loss than audiometric testing.  Additionally, the Veteran's service treatment records were void of any complaint of, treatment for, or diagnosis of hearing loss.

The Veteran was afforded an audiological VA examination in November 2010.  The Veteran reported that he had difficulty understanding conversation in background noise.  Additionally, he stated that he served as a combat mechanic in the Navy from September 1967 until December 1970.  Furthermore, he reported that he was exposed to noise from 155s, rockets, and an ammo dump in Vietnam.  Moreover, the Veteran denied noise exposure at his post-service occupations as a truck driver and a hospital security guard.  Additionally, the Veteran reported recreational noise exposure from attending car races and motorcycle riding, but stated that he wore hearing protection.    

The VA examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
10
5
5
20
15

In addition, the Veteran's speech recognition was 100 percent for both the right and left ears.  The examiner noted that the pure tone test showed hearing was within normal limits through 6000 Hz bilaterally, dropping to a mild and severe sensorineural hearing loss at 8000 Hz in the right and left ears.  Additionally, the examiner noted that the Veteran's speech recognition ability was excellent bilaterally.  The examiner concluded that the Veteran had clinically normal hearing bilaterally.  Additionally, the examiner stated that the Veteran's claimed bilateral hearing loss (hearing was clinically normal bilaterally) was less likely as not caused by or a result of his military occupation or specialty during military service.   

The Veteran's VA outpatient treatment records noted a complaint of hearing loss.  The Veteran had an audiological consult in April 2009.  The doctor noted that the Veteran had mild to moderate hearing loss at 6000-8000 Hz in the right ear, and mild hearing loss at 8000 Hz in the left ear.  Additionally, the Veteran's word recognition was 96 percent.  The doctor concluded that the Veteran had high frequency hearing loss.    

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported that he has bilateral hearing loss, audiological testing has failed show hearing impairment by VA standards.  See 38 C.F.R. § 3.385.  In other words, there is no evidence of bilateral hearing disability in this case because audiological testing has not demonstrated that 1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  As such, there is no bilateral hearing disability for which service connection may be granted.  

 In reaching this determination, the Board does not question the sincerity of the Veteran's conviction that he has bilateral hearing loss, and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing.   

Significantly, however, as a lay person, he is not professionally qualified to determine whether he has hearing loss in accordance with VA standards because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since there is no competent medical evidence of record showing that he has bilateral hearing loss in accordance with VA standards, service connection for this condition is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b). 

B. Hypertension

The Veteran seeks entitlement to service connection for hypertension.  The Veteran contends that his hypertension was the result of his service-connected diabetes mellitus.  

The Veteran's February 1967 entrance examination noted that the Veteran's blood pressure was 120/76.  Additionally, the Veteran's November 1970 separation examination noted that the Veteran's blood pressure was 112/78.  The Veteran's service treatment records were void of any complaint of, treatment for, or diagnosis of hypertension.

April 1999 private treatment records documented that the Veteran had high blood pressure, with lifestyle changes recommended.  The first treatment records that showed that the Veteran was diagnosed with hypertension was in January 2001.  Additional private and VA treatment records noted that the Veteran was being treated and taking medication for benign essential hypertension.  However, all of the Veteran's VA and private treatment records pertaining to treatment for hypertension were void of an etiology.  None of the Veteran's physicians related his hypertension to his service-connected diabetes mellitus or to any disease, event, or injury in service. 

The Veteran was afforded a VA examination in November 2008 to assess his hypertension.  The Veteran reported that he was diagnosed with hypertension in approximately 2001, and has been prescribed medication since that time.  Additionally, the Veteran reported a long standing history of vague bladder and kidney problems, but stated that his kidneys were working normally.  Furthermore, the Veteran reported that he had proteinuria for more than 20 years, and renal calculi since the 1970's.  Moreover, the Veteran reported that he experienced headaches with increased exertion, but did not know if it was related to his blood pressure because he did not monitor it at home.  The VA examiner documented that the Veteran's blood pressure readings at the examination were 128/82, 134/84, and 125/80.  The examiner concluded that the Veteran's hypertension was not caused by or a result of the Veteran's diabetes mellitus.  Additionally, the examiner stated that diabetes is a known risk factor for hypertension if the diabetes has resulted in renal disease or insufficiency.  The examiner noted that in the case of the Veteran, however, there was no relationship between his diabetes and hypertension.  Moreover, the examiner stated that review of the Veteran's service treatment records revealed blood pressure readings of 120/76 in 1967 and 112/78 in 1970, indicating no evidence of hypertension.  Additionally, the examiner noted that the Veteran's labs throughout the years indicated ongoing proteinuria without renal disease or insufficiency, which was most likely unrelated.  The examiner noted that the Veteran's blood pressure throughout the years revealed fluctuations between controlled and elevated without mediation, and the exact onset of hypertension could not be determined by his treatment records.  The examiner stated that the Veteran's labs throughout the years indicated that his diabetes were well controlled on medication.  Lastly, the examiner stated that the Veteran's diabetes had not resulted in renal complications, thereby there was no relationship between his diabetes and his hypertension.  

In light of the evidence, the Veteran is not entitled to service connection for hypertension.  The Board has carefully considered the Veteran's assertions that his hypertension is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Veteran submitted medical evidence indicating he has been diagnosed with hypertension.  However, there is no evidence that the Veteran's hypertension occurred in service or was caused by service, nor is there evidence suggesting that it is otherwise related to service.  As evidenced in the November 2008 VA examination report, the examiner stated that the Veteran's service-connected diabetes mellitus had not resulted in renal complications, thereby there was no relationship between his diabetes and his hypertension.  Additionally, the examiner noted that the Veteran's blood pressure readings at his entrance and separation examinations indicated no evidence of hypertension.  

Therefore, the Board finds that service connection is not warranted for hypertension as secondary to diabetes mellitus or any other event, injury, or disease during the Veteran's active service.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for hypertension, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for hypertension is denied. 




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


